 
Exhibit 10.1
 
ADVISORY SERVICES AGREEMENT
 
This ADVISORY SERVICES AGREEMENT (this “Agreement”) takes effect as of June 1,
2010, and is entered into by and between LecTec Corporation, a Minnesota
corporation (the “Company”), and Mr. Judd Berlin (“Advisor”), who is domiciled
in the State of Florida.
 
WHEREAS, Advisor is the Chairman of the Board of Directors, and former Chief
Executive Officer and Chief Financial Officer, of the Company; and
 
WHEREAS, given Advisor’s prior experience as an officer of the Company and
knowledge of the Company’s pending litigation and hand sanitizing patch
initiative, the Company desires to retain Advisor to render certain advisory
services to the Company on the terms and conditions set forth in this Agreement;
and
 
WHEREAS, Advisor desires to be retained by the Company on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.           Retention of Advisor; Services to be Performed.  The Company hereby
retains Advisor to render the advisory services set forth on Exhibit A hereto
(the “Services”).  Advisor hereby accepts such engagement and agrees to perform
such Services for the Company upon the terms and conditions set forth in this
Agreement.  During the Term of this Agreement, Advisor shall devote such portion
of his time, attention, skill and energy as may be reasonably required to
perform the Services required by this Agreement.  For the purposes of the
Services provided under this Agreement, Advisor shall coordinate his efforts
under this Agreement with the Company’s Chief Executive Officer.
 
In rendering Services hereunder, Advisor shall not be acting as an employee of
the Company.  Advisor shall be responsible for the payment of all federal, state
or local taxes payable with respect to all amounts paid to Advisor under this
Agreement; provided, however, that if the Company is determined to be liable for
collection and/or remittance of any such taxes, Advisor shall immediately
reimburse the Company for all such payments made by the Company.
 
2.           Term.  This Agreement shall commence as of the date first written
above and shall continue for a continuous period until terminated in accordance
with Section 6 (the “Term”).
 
3.           Compensation.  As compensation for Advisor’s Services, the Company
shall pay to Advisor an annual fee of $132,000 (the “Advisory Fee”).  The
Advisory Fee shall be payable to Advisor at the end of each calendar month (or
part thereof on a pro rata basis) during the Term, beginning in June 2010.  In
the event that Advisor becomes physically or mentally disabled such that he is
unable to adequately perform the Services, the Company shall not be obligated
for the payment of any further compensation hereunder until such disability has
ceased and Advisor is able to resume his responsibilities and duties hereunder,
even though this Agreement has not been terminated by the Company pursuant to
Section 6(b).
 

--------------------------------------------------------------------------------



4.           Expenses.  The Company shall reimburse Advisor in accordance with
the policies and procedures that the Company establishes from time to time for
all reasonable and necessary out–of–pocket expenses that Advisor incurs in
performing the Services hereunder, including, without limitation, reasonable
travel expenses incurred by Advisor. In addition, if and to the extent that such
an allowance is not being provided to Advisor as Chairman of the Board of the
Company, the Company will provide Advisor with a monthly mobile telephone
allowance of $500.
 
5.           Standards of Conduct.  Advisor and the Company acknowledge that
Advisor is also concurrently serving as a member of the Company’s Board of
Directors and in such role owes certain duties to the Company and its
shareholders, including, without limitation, duties of care and loyalty, which
will also govern Advisor’s performance of the Services hereunder.  In the event
that Advisor is continuing to perform the Services under this Agreement after
Advisor has ceased to be a member of the Board of Directors, then the following
provisions shall become effective upon Advisor ceasing to be a director of the
Company:
 
(a)           Ownership of Intellectual Property
 
(i)           Notification and Disclosure.  Advisor shall promptly notify the
Company in writing of the existence and nature of, and shall promptly and fully
disclose to the Company, any and all ideas, designs, practices, processes,
apparatus, improvements and inventions (all of which are hereinafter referred to
as “inventions”) that Advisor has conceived or first actually reduced to
practice and/or may conceive or first actually reduce to practice during the
Term or which Advisor may conceive or reduce to practice within six (6) months
after the Term, if such inventions relate to a product or process upon which
Advisor worked during the Term.
 
(ii)           Ownership of Inventions.  All such inventions shall be the sole
and exclusive property of the Company or its nominee, and during the Term of
this Agreement and thereafter, whenever requested to do so by the Company,
Advisor shall execute and assign any and all applications, assignments and other
instruments that the Company shall deem necessary or convenient in order to
apply for and obtain Letters Patent of the United States and/or of any foreign
countries for such inventions and in order to assign and convey to the Company
or its nominee the sole and exclusive right, title and interest in and to such
inventions.  Advisor will render aid and assistance to the Company in any
interference or litigation pertaining to such inventions and all expenses
reasonably incurred by Advisor at the request of the Company shall be borne by
the Company.  In this connection, if any such aid or assistance requires any
expenditure of Advisor’s time after termination of this Agreement, Advisor shall
be entitled to compensation for the time requested by the Company at an hourly
rate equal to the pro rata hourly rate at which Advisor was being paid for a
normal pay period immediately prior to the end of the Term of this Agreement.
 

--------------------------------------------------------------------------------



(iii)           Limitation.  The provisions of this Section 5(a) shall not apply
to any invention meeting the following conditions:
 
(A)         such invention was developed entirely on Advisor’s own time;
 
(B)         such invention was made without the use of any of the equipment,
supplies, facility or trade secret information of the Company;
 
(C)         such invention does not relate (i) directly to the business of the
Company or (ii) to the Company’s actual or demonstrably anticipated research or
development; and
 
(D)         such invention does not result from any service performed by Advisor
for the Company.
 
(iv)           Survival.  This Section 5(a) shall survive the Term.
 
(b)          Protection of Trade Secrets, Know–How and/or Other Confidential
Information of the Company.
 
(i)           Confidential Information.  During the Term of this Agreement or at
any time thereafter Advisor shall not divulge, furnish or make accessible to
anyone or use in any way (other than in the ordinary course of the business of
the Company as contemplated for use by Advisor under this Agreement) any
confidential or secret knowledge or information of the Company which Advisor has
acquired or become acquainted with or will acquire or become acquainted with
prior to the termination of the period of his engagement by the Company
(including engagement by the Company or any affiliated companies prior to the
date of this Agreement), whether developed by himself or by others, concerning
any trade secrets, confidential or secret designs, processes, formulae, plans,
devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company, any customer or
supplier lists of the Company, any confidential or secret development or
research work of the Company or any other confidential information or secret
aspects of the business of the Company.  Advisor acknowledges that the
above–described knowledge or information constitutes a unique and valuable asset
of the Company acquired at great time and expense by the Company and its
predecessors and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company.  Both during and after the Term of
this Agreement, Advisor will refrain from any acts or omissions that would
reduce the value of such knowledge or information to the Company.  The foregoing
obligations of confidentiality, however, shall not apply to any knowledge or
information which is now published or which subsequently becomes generally
publicly known in the form in which it was obtained from the Company, other than
as a direct or indirect result of the breach of this agreement by Advisor.
 
(ii)           Copyrightable Material.  All right, title and interest in all
copyrightable material which Advisor shall conceive or originate, either
individually or jointly with others, and which arise out of the performance of
this Agreement, will be the property of the Company and are, by this Agreement,
assigned to the Company along with ownership of any and all copyrights in the
copyrightable material.  Advisor agrees to execute all papers and perform all
other acts necessary to assist the Company to obtain and register copyrights on
such materials in any and all countries.  Where applicable, works of authorship
created by Advisor for the Company in performing his responsibilities under this
agreement shall be considered “works made for hire” as defined in the U.S.
Copyright Act.
 

--------------------------------------------------------------------------------


 
(iii)           Know–How and Trade Secrets.  All know–how and trade secret
information conceived or originated by Advisor which arises out of the
performance of the services hereunder or any related material or information
shall be the property of the Company and all rights therein are hereby assigned
to the Company.
 
(iv)           Return of Records.  Upon termination of this Agreement, Advisor
shall deliver to the Company all property that is in his possession and that is
the Company’s property or relates to the Company’s business, including, but not
limited to, records, notes, data, memoranda, software, electronic information,
models, equipment and any copies of the same.  Advisor shall permanently delete
all of his electronic data containing such property.
 
(c)           Advisor Representations and Warranties.  Advisor represents and
warrants to the Company as follows:
 
(i)            Compliance with Laws.  All Services provided hereunder comply
with or will comply with all applicable laws and regulations; and
 
(ii)           Competing Activities.  Advisor has disclosed to the Company any
and all other obligations, arrangements, agreements or interests of Advisor that
may constitute or give rise to a conflict of interest on the part of Advisor
given the nature and terms of this Agreement, and Advisor is not now under any
obligation of a contractual or other nature to any person, firm, corporation or
other entity which is inconsistent or in conflict with this Agreement, or which
would prevent, limit or impair the execution of this Agreement or the
performance by Advisor of Advisor’s obligations hereunder.
 
(d)           Indemnification.  Advisor shall indemnify, defend and hold
harmless the Company and its officers, directors, agents and employees from and
against all claims, losses, expenses, fees (including attorneys’ and expert
witnesses’ fees), costs and judgments that may be asserted against the Company
(a) that result from the acts or omissions of Advisor or (b) that result from or
arise in any way out of any such claims by any third parties which are based
upon or are the result of any breach of the warranties contained in Section
5(c).
 
6.           Termination.  Notwithstanding any contrary provision contained
elsewhere in this Agreement, this Agreement and the rights and obligations of
the Company and Advisor hereunder (other than the rights and obligations of the
parties under Sections 5, 6 and 7(n) which shall survive any termination of this
Agreement) shall be terminated immediately upon the occurrence of any of the
following events:
 
(A)          Advisor’s death;
 
(B)          Advisor becomes physically or mentally disabled such that he is
unable to adequately perform the services hereunder for a continuous period of
thirty (30) days;
 

--------------------------------------------------------------------------------


 
(C)           Advisor is convicted of any crime (excluding traffic violations or
other minor offenses), or engages in any activity that constitutes a material
violation of normal standards of business ethics;
 
(D)          Advisor willfully refuses to comply with or implement reasonable
policies established by the Company;
 
(E)           party is in breach of this Agreement and has failed to cure such
breach within fifteen (15) days of the receipt of written notice of breach from
the non–breaching party; or
 
(F)           for any reason by either party upon thirty (30) days’ written
notice to the other party;
 
provided that, if this Agreement is terminated by Advisor under Section 6(e) or
by the Company under Section 6(f), and Advisor thereafter provides services to
the Company, including, without limitation, attending, testifying at or
otherwise assisting the Company at any trial in the Company’s medicated patch
patent infringement litigation, then Advisor shall be compensated for such
services at the rate of $250 per hour, subject to maximums of $3,000 per day and
$10,000 per week.
 
7.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement (including the exhibits,
schedules and other documents referred to herein) contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior understandings, agreements or representations,
written or oral, relating to the subject matter hereof.
 
(b)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.
 
(c)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law but if any provision of this Agreement is held to be invalid,
illegal or unenforceable under any applicable law or rule, the validity,
legality and enforceability of the other provision of this Agreement will not be
affected or impaired thereby.
 
(d)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (e), successors and
assigns.
 
(e)           Assignment.  This Agreement and the rights and obligations of the
parties hereunder shall not be assignable, in whole or in part, by either party
without the prior written consent of the other party.
 

--------------------------------------------------------------------------------



(f)           Modification, Amendment, Waiver or Termination.  No provision of
this Agreement may be modified, amended, waived or terminated except by an
instrument in writing signed by the parties to this Agreement.  No course of
dealing between the parties will modify, amend, waive or terminate any provision
of this Agreement or any rights or obligations of any party under or by reason
of this Agreement.
 
(g)           Notices.  All notices, consents, requests, instructions, approvals
or other communications provided for herein shall be in writing and delivered by
personal delivery, overnight courier, mail, electronic facsimile or e–mail
addressed to the receiving party at the address set forth below.  All such
communications shall be effective when received.
 
As to the Company
 
LecTec Corporation
1407 South Kings Highway
Texarkana, Texas 75501
Attention: Chief Executive Officer


As to Advisor


Judd A. Berlin
9115 Strada Place
Naples, Florida 34108


Any party may change the address set forth above by notice to each other party
given as provided herein.
 
(h)           Headings.  The headings and any table of contents contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.
 
(i)           Governing Law.  ALL MATTERS RELATING TO THE INTERPRETATION,
CONSTRUCTION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW PROVISIONS THEREOF.
 
(j)           Third–Party Benefit.  Nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights, remedies,
obligations or liabilities of any nature whatsoever.
 
(k)           No Waiver.  No delay on the part of the Company in exercising any
right hereunder shall operate as a waiver of such right.  No waiver, express or
implied, by the Company of any right or any breach by Advisor shall constitute a
waiver of any other right or breach by Advisor.
 

--------------------------------------------------------------------------------


 
(l)           Jurisdiction and Venue.  THIS AGREEMENT MAY BE ENFORCED IN ANY
FEDERAL COURT OR STATE COURT SITTING IN TEXARKANA, TEXAS, AND EACH PARTY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUM IS NOT CONVENIENT.  IF ANY PARTY COMMENCES ANY ACTION
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT IN ANOTHER JURISDICTION OR VENUE, ANY
OTHER PARTY TO THIS AGREEMENT SHALL HAVE THE OPTION OF TRANSFERRING THE CASE TO
THE ABOVE–DESCRIBED VENUE OR JURISDICTION OR, IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.
 
(m)           Remedies.  The parties agree that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may, in its discretion, apply to any court of law or equity of competent
jurisdiction for specific performance and injunctive relief in order to enforce
or prevent any violations this Agreement, and any party against whom such
proceeding is brought hereby waives the claim or defense that such party has an
adequate remedy at law and agrees not to raise the defense that the other party
has an adequate remedy at law.
 
(n)           Foreign Earned Income Exclusion.  The Company will also reimburse
you in the amount of $30,000 if, in the course of performing your duties as
Chairman of the Board of Directors of the Company and/or providing the Services
hereunder (including attending, testifying at or otherwise assisting the Company
at any trial as described in the proviso to Section 6 of this Agreement), you
are required to be physically present in the United States for more than 30 days
within any calendar year after 2010 and, as a result, forfeit the benefit of the
Foreign Earned Income Exclusion under the U.S. Internal Revenue Code of 1986, as
amended (the Reimbursement Fee”).  For the avoidance of doubt, the obligations
of the Company set forth in this Section 7(n) are in addition to, and do not
supersede or in any way modify, the Company’s current obligation to pay Mr.
Berlin the Reimbursement Fee as a result of Mr. Berlin’s physical presence in
the United States for more than 30 days during the 2010 calendar year in
connection with Mr. Berlin’s performance of his duties as the Company’s then
chief executive officer and chief financial officer.
 
(Remainder of page intentionally left blank; signature page follows)
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.

 

 
COMPANY
     
LecTec Corporation
     
By:
/s/ Greg Freitag
   
Name: Greg Freitag
   
Its: Chief Executive Officer
     
ADVISOR
     
/s/ Judd Berlin
 
Judd Berlin

 

--------------------------------------------------------------------------------




EXHIBIT A
Services


(1)           Medicated Patch Patent Infringement Litigation.  At the Company’s
direction, Advisor shall provide advice, guidance and other services with
respect to the Company’s patent infringement litigation against Chattem, Inc.
and Prince of Peace Enterprises, Inc. related to the Company’s medicated patch
technology, including, without limitation, attending, testifying at or otherwise
assisting the Company at any trial held in this litigation.


(2)           Business Opportunities in Asia.  At the Company’s direction,
Advisor shall provide services with respect to developing the Company’s business
in Asia, particularly with respect to the Company’s hand sanitizing patch
technology.
 

--------------------------------------------------------------------------------


 